Exhibit 10.2 

June 10, 2015

Soltario Exploration & Royalty Corp.
4251 Kipling Street, Suite 390

Wheat Ridge, Colorado 80033

 

Ladies and Gentlemen:

1.                                           Reference is made to a letter
agreement dated May 6, 2015 (the "Letter Agreement") between Waterton Precious
Metals Fund II Cayman, LP (the "Lender"), Ely Gold and Minerals Inc. ("Ely
Gold") and Solitario Exploration and Royalty Corp. (the "Borrower") providing
for the proposed acquisition (the "Proposed Transaction") by the Lender or one
of its affiliated or associated entities of all of the Borrower's and Ely Gold's
and their respective affiliated and associated entities' (together with the
Lender and its affiliated and associated entities, the "Parties") rights, title
and interest in and to the membership interests in Mt. Hamilton LLC, a Nevada
limited liability company ("MHLLC") and the owner of the Mt. Hamilton Project in
White Pine County, Nevada. This Commitment Letter is being provided to the
Borrower pursuant to Section 1.6 of the Letter Agreement.

2.                                           The Lender, acting alone or through
or with its affiliated or associated entities, is pleased to advise the Borrower
of its commitment to make available to the Borrower a senior secured loan (the
"Loan") substantially upon the terms and conditions of the Summary of Terms and
Conditions attached hereto as Exhibit A (the "Term Sheet"). Notwithstanding
anything to the contrary in this Letter Agreement, if the Proposed Transaction
does not close by July 1, 2015 (the "Commitment Date"), the Loan will only be
made available to the Borrower in accordance with the following:

(a)where the Parties have ceased actively negotiating the terms of, and are not
actively implementing, the Proposed Transaction as of the Commitment Date, the
Borrower may initiate the definitive credit documentation with respect to the
Loan by delivering notice to the Lender on the Commitment Date of its intention
to enter into the Loan; or

(b)where the Parties are actively negotiating the terms of, or actively
implementing, the Proposed Transaction on the Commitment Date, the Borrower may
initiate the definitive credit documentation with respect to the Loan by
delivering notice to the Lender on any day during the period commencing on the
Commitment Date and ending on August 21, 2015.

3.                                           The Lender's agreement to provide
the Loan is subject to (a) the Lender not becoming aware after the date hereof
of any information or other matter that was not disclosed to the Lender and that
affects the Borrower to an extent that in the Lender's judgement, acting
reasonably, is inconsistent in a material and adverse manner with any such
information or other matter disclosed to the Lender prior to the date hereof;
(b) the negotiation, execution and delivery of definitive credit documentation
with respect to the Loan satisfactory to the Borrower and the Lender, acting
reasonably; and (c) the other conditions set forth or referred to in the Term
Sheet.

4.                                           The Borrower agrees: (a) to
indemnify and hold harmless the Lender, and its affiliated and associated
entities and each of their partners, principals, directors, officers, managers,
employees, agents, advisors and shareholders (each, an "indemnified person")
from and against any and all losses, claims, damages and liabilities to which
any such indemnified person may become subject arising out of or in connection
with any claim brought by a person other than an indemnified person in
connection with this Commitment Letter, the Loan, the use of the proceeds
thereof, or any claim, litigation, investigation or proceeding relating to any
of the foregoing, regardless of whether any indemnified person is a party
thereto, and to reimburse each indemnified person upon demand for any legal or
other expenses incurred in connection with investigating or defending any of the
foregoing, provided that the foregoing indemnity will not, as to an indemnified
person, apply to losses, claims, damages, liabilities or related expenses to the
extent (i) they are

1

 



found by a final, non-appealable judgement of a court to arise directly from the
willful misconduct, bad faith or gross negligence of such indemnified person; or
(ii) they relate to disputes amongst indemnified persons; and (b) to reimburse
the Lender and its affiliated and associated entities on demand for all of the
Lender's expenses (including, without limitation, due diligence expenses,
reasonable travel expenses and fees, and reasonable charges and disbursements of
external counsel) incurred from and after the Commitment Date in connection with
the arrangement of the Loan (but, for greater certainty, excluding the Proposed
Transaction) and any related documentation (including, without limitation, this
Commitment Letter, the Term Sheet, and the definitive credit documentation) up
to a maximum aggregate amount equal to US$100,000. No indemnified person shall
be liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such unauthorized
persons unless same results from the gross negligence, bad faith or wilful
misconduct of such indemnified person. This Commitment Letter is issued for the
benefit of the Borrower only and no other person or entity may rely hereon.
Neither the Lender nor any other indemnified person (or any of their respective
affiliated and associated entities and each of their partners, principals,
directors, officers, managers, employees, agents, advisors and shareholders)
shall be responsible or liable to the Borrower or any other person or entity for
(x) any determination made by it pursuant to this Commitment Letter in the
absence of gross negligence, bad faith or willful misconduct or breach of
agreement on the part of such person or entity (to the extent finally determined
by a court of competent jurisdiction in a final and non-appealable judgment), or
(y) any indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) which may be
alleged as a result of this Commitment Letter or the Loan. The provisions
contained in this paragraph shall remain in full force and effect
notwithstanding the termination of this Commitment Letter or the commitments
hereunder, but shall be superseded by the definitive credit documentation upon
the execution thereof.

5.                                           This Commitment Letter shall not be
assignable by the Borrower without the prior written consent of the Lender (and
any purported assignment without such consent shall be null and void). This
Commitment Letter is intended to be solely for the benefit of the Borrower and
is not intended to confer any benefits upon, or create any rights in favour of,
any person other than the parties hereto and the indemnified persons. This
Commitment Letter may not be amended nor waived except by an instrument in
writing signed by the Borrower and the Lender. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile or electronic
transmission (including pdf) shall be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, understandings, negotiations and
discussions, whether written or oral with respect to the subject matter hereof
(including, for greater certainty, the Letter Agreement). This Commitment Letter
shall be governed by, and construed in accordance with, the laws of the Province
of Ontario and the federal laws of Canada applicable therein.

6.                                           The Lender's commitments hereunder
will terminate upon the first to occur of (a) a material breach of the Borrower
of this Commitment Letter, (b) in the circumstances described in paragraph 2(a),
on July 2, 2015, if the Borrower has not provided the Lender with the notice
referred to in paragraph 2(a) on the Commitment Date, (c) in the circumstances
described in paragraph 2(b), on August 22, 2015, if the Borrower has not
provided the Lender with the notice referred to in paragraph 2(b) during the
period commencing on the Commitment Date and ending on August 21, 2015, (d) the
failure to satisfy a condition under this Commitment Letter or the Term Sheet.

7.                                           If the foregoing correctly sets
forth our agreement, please indicate your acceptance of the terms hereof and of
the Term Sheet by returning to the Lender an executed counterpart hereof, not
later than 5:00 p.m. Toronto time, on June 11, 2015. The Lender's offer
expressed herein will expire at such time in the event the Lender has not
received such executed counterpart in accordance with the immediately preceding
sentence.



2

 



Yours very truly,

WATERTON PRECIOUS METALS FUND II CAYMAN, LP, by its general partner, WATERTON
GLOBAL RESOURCE MANAGEMENT, LP, by its general partner, WATERTON GLOBAL RESOURCE
MANAGEMENT CAYMAN CORP.

Per: /s/ Cheryl Brandon   Authorized Signatory

 

 

Accepted and agreed on this 10th day of June, 2015.

SOLITARIO EXPLORATION AND ROYALTY CORP.

Per: /s/ Christopher E. Herald  

Authorized Signatory

 

 

 

 

 

 

 

 

Exhibit A

Summary OF Terms And Conditions for a Loan to
be Made Available by the Lender to the Borrower (the "Loan")

THIS SUMMARY OF TERMS AND CONDITIONS (THE "TERM SHEET") IS INTENDED AS AN
OUTLINE ONLY AND DOES NOT PURPORT TO SUMMARIZE OR CONTAIN ALL THE PROVISIONS
WHICH WOULD BE CONTAINED IN THE DEFINITIVE DOCUMENTATION FOR THE LOAN TO BE MADE
AVAILABLE BY THE LENDER TO THE BORROWER. THIS TERM SHEET IS SUBJECT TO ALL OF
THE CONDITIONS SET FORTH IN THE COMMITMENT LETTER TO WHICH THIS TERM SHEET IS
ATTACHED AND FORMS PART THEREOF. THIS TERM SHEET IS FOR THE CONFIDENTIAL USE OF
THE BORROWER AND ITS ADVISORS, AND IS NOT TO BE DISCLOSED TO ANY OTHER THIRD
PARTY OTHER THAN WITH THE PRIOR WRITTEN CONSENT OF THE LENDER.

 

Borrower:   Solitario Exploration and Royalty Corp. (the "Borrower").
Guarantors:   None. Lender:   Waterton Precious Metals Fund II Cayman, LP,
acting alone or through or with its affiliated or associated entities. Loan
amount:   An amount up to the amount owing by the Borrower as of the closing
date of the Loan under that certain facility agreement dated August 10, 2012
(the "RMB Facility Agreement") by and between the Borrower, as borrower, RMB
Australia Holdings Ltd., as financier, and RMB Resources Inc., as agent (the
"Loan Amount"). Use of Proceeds:   To repay the amount owing by the Borrower
under the RMB Facility Agreement. Closing Date:   As soon as practicable
following the negotiation and settlement of the definitive credit documentation
with respect to the Loan (the "Closing Date").   drawdown schedule:   The Loan
Amount will be drawn in one tranche on the Closing Date. Maturity:   6 calendar
months from the Closing Date (the "Maturity Date"). Interest:   8% per
annum.  Interest shall be payable monthly in arrears on the last business day of
each calendar month. Structuring Fee:   2% of the Loan Amount, payable in cash
on the Closing Date.

 

i

 





Prepayment:  

The Borrower may voluntarily prepay all but not less than all of the Loan
Amount, together with all accrued and unpaid interest and other amounts due in
respect of the Loan Amount. The Borrower shall prepay all of the Loan Amount,
together with all accrued and unpaid interest and other amounts due in respect
of the Loan Amount upon the closing of the proposed acquisition by the Lender or
one of its affiliated or associated entities of all of the Borrower's and Ely
Gold & Minerals Inc.'s and their respective affiliated and associated entities'
rights, title and interest in and to the membership interests in Mt. Hamilton
LLC, a Nevada limited liability company and the owner of the Mt. Hamilton
Project in White Pine County, Nevada (the "Proposed Transaction").

 

If upon the voluntary or mandatory prepayment of the Loan Amount: (a) the
Proposed Transaction has not closed, the Borrower will pay to the Lender all
interest that would otherwise have become due and payable to the Lender had the
Loan Amount remained outstanding until the Maturity Date, [NTD: Obligation to
pay unpaid interest may have usury law implications.]or (b) the Proposed
Transaction has closed, the Borrower will pay to the Lender all interest
accruing to the date of prepayment.

Security:   The Loan Amount, together with all accrued and unpaid interest and
other amounts due in respect of the Loan Amount, will be a senior secured
obligation of the Borrower.  The Lender will enjoy the benefit of a first
priority perfected security interest (subject only to permitted liens) in
substantially the same assets of the Borrower that were made available as
security in the August 10, 2012 facility agreement referenced in Section 1.6 of
the Letter Agreement (for greater clarity, not including the 15,732,274 shares
of common stock of Ely Gold owned by Solitario and agreed by Solitario to be
transferred to Ely Gold). The security will be released following repayment in
full of the Loan and other amounts owed by the Borrower to the Lender in
connection therewith.   Credit Agreement, Security and Other Documents:   The
Loan will be established upon negotiation and completion of a credit agreement
(the "Credit Agreement"), security agreements, guarantees, inter-creditor
agreements and related documentation, including, without limitation, any other
agreements and legal opinions and filings as the Lender's counsel may reasonably
require for transactions of this nature. Conditions Precedent:  

Conditions precedent shall be of a nature customary for this type of transaction
and shall include, but not be limited to, the following:

(a) arrangements satisfactory to the Lender for the repayment of amounts
outstanding under and the termination of the RMB Facility Agreement;

(b) no material adverse change;

(c) completion of all loan documents, including, without limitation, the Credit
Agreement, security agreements, guarantees, inter-creditor agreements, filings
and legal opinions in form and substance satisfactory to the Lenders acting
reasonably; and

(d) payment of required fees and expenses.

Representations, Warranties, Covenants and Events of Default:   The
documentation shall include representations and warranties, covenants and events
of default customary for loans of this nature, which shall include but not be
limited to the following (in form and substance satisfactory to the Lender):

 



ii

 



   

(a) representations and warranties from the Borrower with respect to financial
condition, absence of a material adverse change, existence and compliance with
law, power, authorization, binding obligations, no legal bar, no material
litigation, ownership of property, liens, intellectual property, taxes,
subsidiaries, insurance, solvency, use of proceeds and environmental compliance;

(b) affirmative and negative covenants for the Borrower which shall include
conduct of business, maintenance of property, maintaining necessary permits and
authorizations, prohibition on non-ordinary course sales of assets, maintenance
of insurance, compliance with law, quarterly financial reporting, limitation on
indebtedness, liens, investments and capital expenditures, distributions
transactions with affiliates, lines of business, limitations on fundamental
changes; and

(c) events of default relating to the Borrower (which shall include: failure to
pay principal or interest, breach of covenant or representation, cross default
to other indebtedness, bankruptcy, failure to pay judgments), change of control
of the Borrower, invalidity of any loan document, security document or any other
agreement benefitting the Lender.

Expenses:   All reasonable legal, consulting and out-of-pocket fees/expenses
incurred by the Lender in connection with the preparation and administration of
the Loan from and after the Commitment Date (but, for greater certainty,
excluding the Proposed Transaction) are for the account of the Borrower up to a
maximum aggregate amount equal to US$100,000.  All expenses relating to the
enforcement of the Loan are for the account of the Borrower. Assignment:  
Lender may assign or transfer the entirety of its rights and obligations to
another party without Borrower's consent. Governing Law:   The laws of the
Province of Ontario.

 

 